DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0268455 A1) hereinafter Yang, Nakajima et al. (US 2017/0292471 A1) hereinafter Nakajima, and Taylor et al. (US 8,402,930 B1) hereinafter Taylor.
Claim 1:
Yang discloses a cylinder head cooling system comprising: a main water jacket (240) formed on a cylinder head (100); an exhaust port formed on the cylinder head (120); and an exhaust port water jacket (200) formed to cool the exhaust port, wherein, the exhaust port water jacket includes an inlet that fluidically-communicates with the main water jacket (Para. 0050-0052).
Yang doesn’t explicitly disclose a plurality of outlets separated from the main water jacket, wherein the exhaust port water jacket is separated from the main water.
However, Nakajima does disclose a plurality of outlets separated from the main water jacket (16e, 15h).
Further, Taylor discloses wherein the exhaust port water jacket is separated from the main water. (col. 11, line 34 to col. 12, line 55)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yang with the disclosure of Nakajima to provide a flow path for coolant to go to alternate places after cooling the exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling system of Yang and Nakajima with the split water jackets of Taylor to provide separate streams to enable pre-selected rates of cooling for different components depending on heat therefore increasing efficiency.
Claim 2:
Yang, Nakajima, and Taylor as shown in the rejection above, disclose all the limitations of claim 1.
Yang doesn’t explicitly disclose wherein the plurality of outlets includes: an upper outlet from which a coolant inflowed through the inlet is exhausted; and a lower outlet formed below the upper outlet so that the coolant inflowed through the inlet is exhausted from the lower outlet.
However, Nakajima does disclose wherein the plurality of outlets includes: an upper outlet from which a coolant inflowed through the inlet is exhausted; and a lower outlet formed below the upper outlet so that the coolant inflowed through the inlet is exhausted from the lower outlet (16e, 15h).
Claim 3:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang also discloses wherein the exhaust port water jacket includes: an upper passage formed in a longitudinal direction of the cylinder head (210); and a lower passage formed under the upper passage in the longitudinal direction of the cylinder head (220).
Claim 4:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang also discloses wherein the exhaust port water jacket further includes a plurality of connecting passages connecting the upper passage and the lower passage (232).
Claim 5:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang also discloses wherein at least a portion of the exhaust port is formed between a space formed by the upper passage, the lower passage and the plurality of connecting passages (Para. 0042; Figs. 1-2).
Claim 6:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang doesn’t explicitly disclose further including an inclined portion formed at a connecting passage adjacent to the exhaust port among the plurality of connecting passages.
However, Nakajima does disclose further including an inclined portion formed at a connecting passage adjacent to the exhaust port among the plurality of connecting passages (Fig. 3, 15F, 21).
Claim 7:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang also discloses wherein the exhaust port water jacket further includes a protrusion formed protrude to cool the exhaust port, and wherein the protrusion is provided between at least two among the plurality of connecting passages (234).
Claim 8:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang also discloses wherein the exhaust port water jacket further includes a protrusion formed protrude to cool the exhaust port (234).
Claim 9:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang doesn’t explicitly disclose wherein the inlet and the lower outlet are formed in the lower passage.
However, Nakajima does disclose wherein the inlet and the lower outlet are formed in the lower passage (15a, 15h).
Claim 10:
Yang, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 1.
Yang doesn’t explicitly disclose wherein the upper outlet is formed at the upper passage.
However, Nakajima does disclose wherein the upper outlet is formed at the upper passage (16e).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Beyer et al. (US 2017/0254298 A1) hereinafter Beyer, Nakajima, and Taylor.
Claim 11:
Yang discloses a vehicle cooling system having an engine including a cylinder block and a cylinder head (0003), a main water jacket (240) formed on the cylinder head and supplied with the coolant from the cylinder block (100); an exhaust port formed on the cylinder head (120); and an exhaust port water jacket (200) formed to cool the exhaust port, wherein the exhaust port water jacket includes an inlet that fluidically-communicates with the main water jacket (Para. 0050-0052).
Yang doesn’t explicitly disclose a radiator cooling a coolant, a reservoir tank, and an exhaust gas recirculation (EGR) cooler cooling EGR gas, the vehicle cooling system including an upper outlet that fluidically-communicates with the reservoir tank, and a lower outlet which is separated from the main water jacket and fluidically-communicates with the EGR cooler, wherein the exhaust port water jacket is separated from the main water.
However, Beyer does disclose a radiator cooling a coolant, a reservoir tank, and an exhaust gas recirculation (EGR) cooler cooling EGR gas, the vehicle cooling system including (Paras. 0003, 0026).
Further, Nakajima does disclose an upper outlet and a lower outlet which is separated from the main water jacket (16e, 15h).
Further, Taylor discloses wherein the exhaust port water jacket is separated from the main water. (col. 11, line 34 to col. 12, line 55)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Yang with the disclosure of Nakajima to provide a flow path for coolant to go to alternate places after cooling the exhaust.
Regarding Claim 11, Yang, Beyer, Nakajima, and Taylor disclose the invention essentially as claimed as discussed above. However, Yang, Beyer, or Nakajima do not expressly disclose that the upper outlet fluidically communicates with the reservoir tank or the lower outlet fluidically communicates with the EGR cooler.
 Furthermore, Yang, Beyer, Nakajima, and Taylor teach all of the claimed features except for that the upper outlet fluidically communicates with the reservoir tank or the lower outlet fluidically communicates with the EGR cooler.  It is noted that it has been held that rearranging components involves only routine skill in the art where the rearrangement would not have modified the operation of the device (See MPEP 2144.04 VI C).  
 Where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  
 Since applicant has not disclosed that locating the upper outlet to fluidically communicate with the reservoir tank or the lower outlet fluidically communicate with the EGR cooler does anything more than produce predictable results (i.e. providing a flow path for cooling fluid or cooling the subsequent component), the mere rearrangement of cooling pathways is not considered to have patentable significance.  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang, Beyer, Nakajima, and Taylor to include that the upper outlet fluidically communicates with the reservoir tank or the lower outlet fluidically communicates with the EGR cooler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling system of Yang with the disclosure of Beyer to reduce emissions by combusting portions of the exhaust (Para. 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling system of Yang and Beyer with the disclosure of Nakajima to provide a flow path for coolant to go to alternate places after cooling the exhaust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the cooling system of Yang and Nakajima with the split water jackets of Taylor to provide separate streams to enable pre-selected rates of cooling for different components depending on heat therefore increasing efficiency.
Claim 12:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 11.
Yang also discloses wherein the exhaust port water jacket includes: an upper passage formed in a longitudinal direction of the cylinder head (210); and a lower passage formed under the upper passage in the longitudinal direction of the cylinder head (220).
Claim 13:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 12.
	Yang also discloses wherein the exhaust port water jacket further includes a plurality of connecting passages connecting the upper passage and the lower passage (232).
Claim 14:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 13.
	Yang also discloses wherein at least a portion of the exhaust port is formed between a space formed by the upper passage, the lower passage and the plurality of connecting passages (Para. 0042; Figs. 1-2).
Claim 15:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 14.
	Yang doesn’t explicitly disclose further including an inclined portion formed at a connecting passage adjacent to the exhaust port among the plurality of connecting passages.
	However, Nakajima does disclose further including an inclined portion formed at a connecting passage adjacent to the exhaust port among the plurality of connecting passages (Fig. 3, 15F, 21).
Claim 16:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 13.
	Yang also discloses wherein the exhaust port water jacket further includes a protrusion formed protrude to cool the exhaust port, and wherein the protrusion is provided between at least two among the plurality of connecting passages (234).
Claim 17:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 11.
	Yang also discloses wherein the exhaust port water jacket further includes a protrusion formed protrude to cool the exhaust port (234).
Claim 18:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 12.
	Yang doesn’t explicitly disclose wherein the inlet and the lower outlet are formed in the lower passage.
	However, Nakajima does disclose wherein the inlet and the lower outlet are formed in the lower passage (15a, 15h).
Claim 19:
Yang, Beyer, Nakajima, and Taylor, as shown in the rejection above, disclose all the limitations of claim 12.
	Yang doesn’t disclose wherein the upper outlet is formed at the upper passage.
	However, Nakajima does disclose wherein the upper outlet is formed at the upper passage (16e).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747